     Case 4:20-cv-00042-A Document 37 Filed 07/01/20             Page 1 of 2 PageID 176



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

Tango Marine S.A.,                              §
                                                §
        Plaintiff,                              §
                                                §    CIVIL ACTION NO.: 20-cv-42-A
v.                                              §
                                                §    IN ADMIRALTY, Rule 9(h)
Elephant Group Limited, et al.,                 §
                                                §
        Defendants and Garnishees.              §

                    PLAINTIFF TANGO MARINE S.A.’S
              MOTION FOR DEFAULT JUDGMENT AGAINST
     DEFENDANTS ELEPHANT GROUP LIMITED AND ELEPHANT GROUP PLC

        Pursuant to Federal Rule of Civil Procedure 55(b)(2), Plaintiff Tango Marine S.A.

(“Tango”) moves for a default judgment, jointly and severally, against Defendants Elephant

Group Limited and Elephant Group PLC (collectively, “Elephant Group”) in the amount of

$4,473,167.50.

        As set forth in the accompanying Affidavit of the Director of Tango, Elpida Hatjioannou,

and Memorandum of Law, the conditions of Rule 55(b) have been satisfied and entry of default

judgment is proper as a matter of law.

Dated: July 1, 2020.




PLAINTIFF TANGO MARINE S.A.’S MOTION FOR DEFAULT JUDGMENT
AGAINST DEFENDANTS ELEPHANT GROUP LIMITED AND ELEPHANT GROUP PLC                        PAGE 1
  Case 4:20-cv-00042-A Document 37 Filed 07/01/20    Page 2 of 2 PageID 177



                                        Respectfully submitted,

                                        /s/ J. Stephen Simms
                                        J. Stephen Simms
                                        (admitted pro hac vice)
                                        jssimms@simmsshowers.com
                                        Simms Showers LLP
                                        201 International Circle, Suite 250
                                        Baltimore, Maryland 21030
                                        Telephone: (410) 783-5795
                                        Facsimile: (410) 510-1789
                                                 and

                                        Scott R. Wiehle
                                        State Bar No. 24043991
                                        scott.wiehle@kellyhart.com
                                        Emily R. Steppick
                                        emily.steppick@kellyhart.com
                                        State Bar No. 24117095
                                        KELLY HART & HALLMAN, LLP
                                        201 Main Street, Suite 2500
                                        Fort Worth, Texas 76102
                                        Telephone: (817) 332-2500
                                        Telecopy: (817) 878-9280

                                        ATTORNEYS FOR PLAINTIFF
                                        TANGO MARINE S.A.




PLAINTIFF TANGO MARINE S.A.’S MOTION FOR DEFAULT JUDGMENT
AGAINST DEFENDANTS ELEPHANT GROUP LIMITED AND ELEPHANT GROUP PLC              PAGE 2
